Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 08/04/2021. Claims 1, 4-9, 11, 13-14, 16-17 and 19-24 are currently pending. Claims 2-3, 10, 12, 15 and 18 are canceled and claims 19-24 added new per applicant’s request.

Response to Amendment/Remarks
Applicant’s Terminal Disclaimer filed and approved on 08/04/2021 is sufficient to overcome rejections under Double Patenting.
Applicant’s authorization to examiner’s amendment below in addition to the filed amendment is sufficient to overcome previous claim objections and rejections under 35 USC 103.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Johnson on 11/29/2021.

As per claim 1, A method performed by one or more processors for predicting energy consumption of a vehicle using a statistical model and indicating, one of visually and audibly, results corresponding to a predicted change in energy level to a driver of the vehicle, said method comprising:
	predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time, the subset including a most recent reference input vector, wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time;
	predicting a change in said energy level of said vehicle at said future points in time using a processor and said statistical model, wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, and representing an overall effect of each input vector on energy consumption of said vehicle, and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors;
	and  providing results corresponding to the predicted change in said energy level to an audio-video output unit of said vehicle and providing the results, using the audio-video output unit, to a driver of the vehicle;

	wherein each reference input vector comprises a plurality of sensor data and a plurality of database data; 
	wherein said plurality of sensor data is captured for a vehicle location environment, a vehicle equipment profile, and a driver behavior profile at each point in time of said plurality of points in time; and
	wherein said statistical model comprises at least one of a linear function and a periodic function of at least one of an energy level of the vehicle at each point in time and each reference input vector for each defined time interval, and 
	wherein the statistical model is generated using machine learning based on an equation for each input vector.

As per claim 10, (Canceled)

As per claim 11, A system for predicting energy consumption of a vehicle using a statistical model and for displaying results corresponding to a predicted change in energy level to a driver of the vehicle, said system comprising:
	an acquisition module that obtains a plurality of reference input vectors at defined time intervals at a plurality of points in time;

	and an audio-video output unit that displays results corresponding to the predicted change in said energy level of said vehicle to a driver of the vehicle;
	wherein each input vector comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, and at least one of the variables represents a road condition;
	wherein said acquisition module acquires a plurality of sensor data for at least one of a vehicle equipment profile and a driver behavior profile at each point in time of said plurality of points in time, 

	wherein said plurality of database data is obtained from a database storing previously recorded data for said vehicle equipment profile and said driver behavior profile corresponding to said plurality of vehicles; and
	wherein said processor utilizes said statistical model comprising at least one of a linear function and a periodic function of at least one of a stored energy of said vehicle at each point in time and each reference input vector for each defined time interval.

As per claim 13, The system according to claim 11, wherein said acquisition module acquires said plurality of sensor data from a plurality of sensors that correspond to at least one of a regenerative braking sensor, a solar radiation sensor, a weight sensor, an identity sensor, a velocity sensor, an acceleration sensor, an inclination sensor, and an angular momentum sensor.

As per claim 14, The system according to claim 11, wherein said acquisition module acquires said plurality of database data corresponding to weather data, route data, traffic data, and driving pattern data of a plurality of drivers, and wherein the acquisition module also acquires said plurality of database data corresponding to road elevation, road quality, and road grade.

As per claim 15, (Canceled)

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “module” (or “unit”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The current application includes a limitation in claim 11 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder, “module” and “unit” that are coupled with functional language, “obtain” and “display” respectively i.e. electronic interface circuit (or device) between sensors and processor, and “acquisition modules” 402-1 and 402-2 in system 400 of Fig. 4 [0034], i.e. electronic interface circuit (or device) between sensors (or meters) and processor. The physical structure of “unit that displays” is interpreted as “output display unit” 408, capable of outputting video and audio, in Fig. 4 [0034].

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Interpretation – 35 USC § 101
	Independent claims 1, 11 and 16 recite abstract ideas such as limitations “predicting energy consumption of a vehicle using a statistical model”, “predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time”, “wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point 
	Analyzing further on step 2A prong-2 test, examiner notices additional elements such as “providing results corresponding to the predicted change in said energy level to an audio-visual output of said vehicle and providing the results, using the audio-visual output unit, to a driver of the vehicle”. Although this limitation could be treated as simply outputting the result of the math, it seems fairer to describe the claim as a whole as reciting a display means showing current and future estimated fuel level for a car or truck.  It takes information like environmental data and the road condition, among other things, and computes the remaining fuel, which it displays to the “audio-video unit”, which can be considered as a practical application at Step 2A Prong 2 test.  Also, the claims 1, 4-9, 11, 13-14, 16-17 and 19-24 are interpreted as patent eligible.

Allowable Subject Matter
	Claims 1, 4-9, 11, 13-14, 16-17 and 19-24 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Mu (T. Mu and et el, “Heterogeneous Delay Embedding for Travel Time and Energy Cost Prediction Via Regression Analysis”, IEEE transactions on intelligent transportation systems, vol. 14, no. 1, March 2013), hereinafter, ‘Mu’, Storm (US 20160311423 A1), hereinafter ‘Storm’ and Ehlers (US 20070138347 A1), hereinafter, Ehlers, individually or in combination, fail to anticipate or render obvious the limitations
	“wherein said statistical model comprises at least one of a linear function and a periodic function of at least one of an energy level of the vehicle at each point in time and each reference input vector for each defined time interval” in combination with other limitations.
 

A method for predicting energy consumption of a vehicle using a statistical model, said method comprising (energy cost prediction at any future … time for a … vehicle [abs]; generalized autoregressive … model, simulation-assignment model, models for regression, equivalent to statistical model [pg. 214 right col line 18-35]):
predicting a set of future input vectors for said vehicle at defined time intervals corresponding to a plurality of future points in time based on a subset of a plurality of reference input vectors previously generated at the defined time intervals at a plurality of previous points in time (prediction for … future … time. heterogeneous delay embedding ‘HDE’ categorized … time variant measurements, i.e. equivalent to source of input vectors, time-series data [abs. line 14-22]; taking into account all the available measurements, feature vector, x, i.e. equivalent to input vector which consists of time invariant variables gi and time variant variables fi obtained from measurements [pg. 217 left col line 23-25, eq. (4) and eq. (3) in pg. 216 right col line 14-1 from the bottom]; Side note: Although input vector is expressed as a single vector constituting various input data variable together, it would have been obvious a person having ordinary skill in the art could use a set of vectors constituting different input data variable in separate forms; future data of fi can be uniquely be referred by fi(d0+δd, t0+ δt), learn a prediction function  so that it can best approximate the value of fi(d0+δd, t0+ δt), implying predicting a set of future input vectors because variables gi are time invariant and variables fi constitute input vector x [pg. 215 right col line 8 – 34]; The unknown future data fi is marked by box B [pg. 216 left col line 16-15 from the bottom, Fig. 1]; measurements of H(t), v(t) , m(t), Sc(t) … E(t), i.e. equivalent to fi(t) [pg. 219 left col line 18-8 from the bottom] as actual examples of vehicle input vector variables; predict the future energy cost from historical and current data of various measurements [pg. 219 left col line 11-10 from the bottom], meaning historical data being reference input data, current data being input data, and various measurements being sensor data;),
wherein an energy level of said vehicle is associated with each reference input vector of said plurality of reference input vectors at each previous point in time of said plurality of previous points in time; (predict the … energy cost at any future time t and day d, historical and current data, For energy cost prediction, the provided experience data includes, see measurement data set which is equivalent to input vectors’ component variables [pg. 215 left col ‘A. Problem formulation’ line 1-end]; The historical and current data of fi are a sequence of data points measured at successive times that are spaced at uniform time intervals, time series [pg. 215 right col ‘B. Heterogeneous Delay Embedding (HDE)’ line 14-17]; learn a new set of feature vector [pg. 217 left col line 2-1 from the bottom]; final feature vector, Z* = XP*), y (z), where y represents the desired output for a query instance, fj (d0+δd, t0+ δt) = (z), implying energy consumption (or energy level) of vehicle is predicted [pg. 217 right col line 16 – 5 from the bottom without counting blank lines, eq. (8)]; energy consumption E(t), battery SoC(t), implying energy level can be derived from these variables such as E(t) and SoC(t) [pg. 219 left col line 18-8 from the bottom]; side note: Energy level related E(t) and SoC(t) variables can be also equated to one of  fj(t + δt) = y(z) mathematically, where in z is derived from input vector x)

wherein (i) the change in said energy level comprises a function of corresponding future input vectors and an associated weighting vector, said weighting vector having been derived using said plurality of reference input vectors and associated energy levels at each point in time of said plurality of previous points in time, and representing an overall effect of each input vector on energy consumption of said vehicle (weight matrix, similarity weight [pg. 217 right col line 1-31], meaning waiting matrix, or vector, plays the role of connecting the input vectors to the energy level prediction with maximum likelihood),
and (ii) said change in said energy level is predicted based on a regression analysis of said energy level associated with each of said reference input vectors (The obtained approximation, as the prediction function, y(z), implying energy consumption, Regression analysis [pg. 217 right col ‘C. Regression Analysis line 1 – pg. 218 left col line 2]; evaluate final regression performance, meaning performance comparison for energy cost [pg. 222 left col line 5 – 21, Table 1])

Mu further discloses “providing the predicted energy consumption information to a driver of the vehicle” (advanced driver-assistant systems ‘ADAS’, route planning 
	“wherein each input vector comprises a plurality of variables” ( multiple time-invariant and time-variant inputs, time-variant measurement, time-series data [abs]; a feature space from the historical and current data of the travel time, which are then used as the input [pg. 215 right col line 6-4 from the bottom]; Let …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            ,
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a short form of vector                         
                            
                                
                                    f
                                    1
                                    ,
                                     
                                    f
                                    2
                                    …
                                    f
                                    l
                                    1
                                
                            
                        
                    , be a total of l1 time-variant measurements collected at time t on day d [pg. 215 right col line 9-10], the time-variant measurements …                         
                            
                                
                                    
                                        
                                            f
                                            i
                                        
                                    
                                    
                                        
                                            (
                                            d
                                            0
                                            -
                                            Δ
                                            d
                                            ,
                                            t
                                            0
                                            -
                                            Δ
                                            t
                                            )
                                        
                                    
                                
                                
                                    i
                                    =
                                    1
                                
                                
                                    l
                                    1
                                
                            
                        
                    , which is a vector format equivalent to                         
                            
                                
                                    f
                                    1
                                    '
                                    ,
                                     
                                    f
                                    2
                                    '
                                    …
                                    f
                                    l
                                    1
                                    '
                                
                            
                        
                     for short [pg. 215 right col line 17 from the bottom]) and
	“wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, and at least one of the variables represents a road condition” (time variant measurements, (a) Vehicle mass m(t). (b) Audio status saudio(t). (c) Light status slight(t). (d) Air conditioner status sair(t), equivalent to a parameter representing vehicle operating parameter; (e) Humidity H(t). (f) Temperature T(t), equivalent to a parameter representing environmental data; (i) Travel time (l/v(t)). (j) Energy cost E(t), equivalent to a parameter representing road condition [pg. 220, Fig. 2]).

However. Mu is silent regarding the above allowed limitations.

equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034]; analytic engine, predicted resource consumption, route location [0046], calculating the probable gain or loss in remaining resources such as battery energy, fuel, etc., and logging reasons for those predicted gains and losses. The gains and losses can be organized according to the various vehicle systems [0069, claim 3], user interface 37 offers user 36 a display with resource replenishment options such as … situations where the vehicle likely cannot complete the journey before charging the battery, refueling the vehicle, or both, a display indicating the probability of successfully completing the entire trip [0081]).

Storm also discloses “wherein each input data comprises a plurality of variables, wherein at least one of the variables represents a vehicle operating parameter, at least one of the variables represents environmental data, at least one of the variables represents a road condition” (reading of driver specific parameters 83, reading of vehicle state 85, equivalent to vehicle operating parameter, and the generation of weather, equivalent to environmental data, traffic, equivalent to road condition, map, equivalent to road condition [claim 5]), 
	“providing the predicted energy level change to a driver” (communicates with the electronic controls to evaluate the driving range, equivalent to predicted energy consumption, [0008], range prediction calculations and predictions [0016], A vehicle controller shown at 34 includes a user interface 37 for use by a user 36 such as a driver [0022, Fig. 2], displayed in a graphical user interface, prediction of resource consumption [0034], user interface [claim 1], calculating changes in vehicle resources [claim 3]) and 
	the use of  “an output unit” (various display … output device [0051]) “that displays results corresponding to the predicted change in said energy level of said vehicle” (processor 46 … make a range prediction … present the user with various energy consumption related options offering the user opportunities to input subsequent selections to refine the prediction, make a new prediction, or act on the current prediction [0023]; model calculations [0075]; result 119 may be displayed [0076, Fig. 3]), but is silent regarding the above allowed limitation.

Ehlers discloses “provide the predicted change in said energy level to an audio-video output unit of said vehicle to inform a driver of the vehicle” (guidance data … to the operator, Route planning … accommodate the fuel capacity and consumption rates of the vehicle and or vessel, This planning feature … will be monitored and managed in real time while in route, Any changes in route, reported consumption rate or reported equivalent to audio-video output unit [0037, Fig. 1]), but is silent regarding the above allowed limitations.

As per claim 11, the closest prior art of record, Mu, Storm and Ehlers, individually or in combination, fail to anticipate or render obvious the limitations
	“wherein said processor utilizes said statistical model comprising at least one of a linear function and a periodic function of at least one of a stored energy of said vehicle at each point in time and each reference input vector for each defined time interval” in combination of other limitations as explained in claim 1 above.

As per claim 16, the closest prior art of record, Mu, Storm and Ehlers, individually or in combination, fail to anticipate or render obvious the limitations
	“wherein said statistical model comprises at least one of a linear function and a periodic function of at least one of an energy level of the vehicle at each point in time and each reference input vector for each defined time interval” in combination of other limitations as explained in claim 1 above.

As per claims 4-10, 13-14, 17 and 19-24, claims are also allowed because base claims 1, 11 and 16 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DOUGLAS KAY/
Primary Examiner, Art Unit 2865